No: 03-14-00665-CV

        IN THE COURT OF APPEALS FOR
  THE THIRD JUDICIAL DISTRICT OF TEXAS


                      ERIC DRAKE

                            Plaintiff-Appellant       February 12, 2015
                           v.



                   TRAVELERS, ET AL
                           Defendant—Appellee


     ON APPEAL FROM THE 200™ DISTRICT COURT
                TRAVIS COUNTY TEXAS


        TRIAL COURT NUMBER: D-l-GN-14-001215



Motion to Exceed Word Count in Appellant Eric Drake Brief




                                                     Eric Drake
                                                         Pro-Se
                                                      Appellant
                                                  PO Box 833688
                                       Richardson, Texas 75083
                                                   214-477-9288
            APPELLANT ERIC DRAKE'S MOTION TO
           EXCEED WORD COUNT IN ORIGINAL BRIEF


TO HONORABLE JUSTICES OF SAID COURT:

      Appellant Eric Drake respectfully requests that the Court allow him to

exceed the maximum word count in his original brief.

      Appellant Eric Drake finally received the recorders record from the

August 19, 2014 hearing before Judge Charles Ramsay. Appellant has

finished his ruff-draft of his brief and he estimates that he will go over the

required maximum word count—thus, he makes this request to exceed the

word count as provided by the Appellate Rules of Civil Procedure 9.4.

      The Appellant's original brief should not exceed 15,000 words not

counting the exclusions. But the trial court judges made so many errors and

abuses of their discretions that the Appellant needs to exceed the word count

to properly brief those errors made by the trial court, Judge Charles Ramsay

and the events surrounding his appointment to hear Appellees Willing

motion to declare Appellant as a vexatious litigant, Seanna Willing actions

through her counsel of record: an assistant attorney general by the name of

Scot Graydon who committed perjury, and other parties.

      Therefore, Appellant requests that he be allow to exceed the

maximum word count from 15,000 to 19,500 in his original brief.

MOTION TO EXCEED WORD COUNT IN APPELLANT'S BRIEF                   PAGE 1
      WHEREFORE, APPELLANT, ERIC DRAKE respectfully requests

the Court to grant his requests to exceed the required maximum word count

in his original brief pursuant to cause number: 03-14-00665-CV. And that

the Court would grant Appellate to exceed the required maximum word

count from 15,000 words to 19,500 words.


                                            Respectfully submitted:




                                            Eric Drake
                                            PO Box 833688
                                            Richardson, Texas 75083
                                            214-477-9288



                     CERTIFICATION OF SERVICE


      I HEREBY certify that a true and correct copy of the foregoing

document has been delivered to the defendant's/appellees through their

attorney ofrecord via US Mail on this the   / / -^ day ofFebruary 2015.



                                     Eric Drake




MOTION TO EXCEED WORD COUNT IN APPELLANT'S BRIEF                 PAGE 2
                     CERTIFICATION OF CONFERENCE



          I ERIC DRAKE, Appellant, attempted to make contact with Kristina

Kastl, and on February, 9th, and twice on the 10th, 2015 to conference with

her regarding this motion, however, she has failed to respond. Likewise,

Appellant attempted to conference with Scot Graydon, but Mr. Graydon has

refused to conference with the Appellant in the past, though Drake attempted

to conference with him on February, 9th, and twice on the 10th, but he never

replied to my requests to no avail. Appellant have been previously advised

that David Harris is no longer an assistant attorney general. On February11,

2015, Appellant contacted Frank Waite and he did respond; he is unopposed

to the motion. Thus, I file this motion with the Court for its decision and

ruling.




                                      Eric Drake




MOTION TO EXCEED WORD COUNT IN APPELLANT'S BRIEF                 PAGE 3
K




^
PuUToOpan                                                    Schedule packagepickup right horn your
            EXTREMELY URGENT Please Rush To Addressee        home orofficeat usps.com/pickup

                                                                                                                              resits

V
                                    OhPtp                    Printpostageonline -Goto usps.com/pos

                                                                                                 PLE/             1007       $19,99
                                                                                                                              00015121-13




                                  EXPRESS'              Flat Rate                                                        ^sasm:
                                  MAIL                  Mailing Envelope                                                 WM
                 UNrTEDSTATESPOSTALSERVlCE
                                                        For Domestic and International Use
                                                                                                                            When used Internationa
                                                        Visit us at usps.com
                                                                                                                            affix customs dectaratio
                                                                                                                            (PS Form 2976, or 2976



                                                                                        Mailing Label




                                                                                                                                    USPS factoring products hi
                                                                                                                                   awonfetf Cradb to CnOo Ot
             A 0. 9»K e3?i,88                        S(dCourtdf type*!*                                                    33=
                                                                                                                                    fbrNfccotogbilHao^pa
                                                                                                                                    fv two hfoiraflon go to
                                                     A^W: oUfk. of c0(/r-t;
                                                     •2-o<i vu, /irk sfi,
                                                     Act*™ /o/                                                           Pleosa recycto.
                                                     A-t/x/j'^ 7?, -79~)0/
                                                    n.inmoMUiw"*"""""*"*0

            FOR PICKUP OR TRACKING                  SBEiiaizi+n                              JD
                                                I         • M™mnM —if MUIIM uAttM Ml/

            v^it www.usps.com         ^==-ssi
            Call 1-800-222-1811        ~Sifl3                                                           .cycled
                                                                                                        per